Exhibit 10.1
 
UNDERWRITING AGREEMENT
 
between
 
FMG ACQUISITION CORP.
 
and
 
PALI CAPITAL, INC.
 
Dated: October 4, 2007


--------------------------------------------------------------------------------



FMG ACQUISITION CORP.
 
UNDERWRITING AGREEMENT
 
New York, New York
October 4, 2007


Pali Capital, Inc.
650 Fifth Avenue, 6th Floor
New York, New York 10019
 
As Representative of the
Several Underwriters named in Schedule I hereto
 
Re: Public Offering of Securities
 
Ladies and Gentlemen:


The undersigned, FMG Acquisition Corp., a Delaware corporation ("Company"),
hereby confirms its agreement with Pali Capital, Inc. ("Pali Capital" and also
referred to herein variously as "you," or the "Representative") and with the
other Underwriters named on Schedule I hereto for which Pali Capital is acting
as Representative (the Representative and the other Underwriters being
collectively called the "Underwriters" or, individually, an "Underwriter") as
follows:


1. Purchase and Sale of Securities.
 
1.1 Firm Securities.
 
1.1.1 Purchase of Firm Units. On the basis of the representations and warranties
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell, severally and not jointly, to the several
Underwriters, an aggregate of 4,500,000 units ("Firm Units") of the Company, at
a purchase price (net of discounts and commissions) of $7.44 per Firm Unit. The
Underwriters, severally and not jointly, agree to purchase from the Company the
number of Firm Units set forth opposite their respective names on Schedule I
attached hereto and made a part hereof at a purchase price (net of discounts and
commissions) of $7.44 per Firm Unit. The Firm Units are to be offered initially
to the public ("Offering") at the offering price of $8.00 per Firm Unit. Each
Firm Unit consists of one share of the Company's common stock, par value $.0001
per share ("Common Stock"), and one warrant ("Warrant"). The Common Stock and
the Warrants included in the Firm Units will not be separately transferable
until 90 days after the effective date ("Effective Date") of the Registration
Statement (as defined in Section 2.1.1 hereof) unless the Representative informs
the Company, in writing, of its decision to allow earlier separate trading based
on its assessment of the relative strengths of the securities markets and small
capitalization companies in general, and the trading pattern of, and demand for,
the Company's securities in particular, but in no event will the Representative
allow separate trading until (i) the Company has filed with the Securities and
Exchange Commission a Current Report on Form 8-K that includes an audited
balance sheet reflecting the Company's receipt of the proceeds of the Offering,
including any proceeds the Company receives from the exercise of the
Over-allotment Option (as defined in Section 1.2.1), if such option is exercised
prior to the filing of the Form 8-K, (ii) the Company has filed with the
Commission a Current Report on Form 8-K and issued a press release announcing
when such separate trading will begin and (iii) the expiration of the
Over-allotment Option or its exercise in full. Each Warrant entitles its holder
to exercise it to purchase one share of Common Stock for $6.00 during the period
commencing on the later of the consummation by the Company of its "Business
Combination" or one year from the Effective Date of the Registration Statement
and terminating on the four-year anniversary of the Effective Date. "Business
Combination" shall mean any merger, capital stock exchange, asset acquisition,
other contractual arrangement resulting in a business combination or other
similar business combination consummated by the Company with an operating
business (as described more fully in the Registration Statement (as defined in
Section 2.1.1 below)).

1

--------------------------------------------------------------------------------


 
1.1.2 Payment and Delivery. Delivery and payment for the Firm Units shall be
made at 10:00 a.m., New York time, on the fourth Business Day (as defined below)
following the effective date of the Registration Statement or at such earlier
time as shall be agreed upon by the Representative and the Company at the
offices of Kramer Levin Naftalis & Frankel LLP ("Kramer Levin") or at such other
place as shall be agreed upon by the Representative and the Company. The closing
of the public offering is referred to herein as the “Closing” and the hour and
date of delivery and payment for the Firm Units are called “Closing Date.”
Payment for the Firm Units shall be made on the Closing Date at the
Representative's election by wire transfer in federal (same day) funds or by
certified or bank cashier's check(s) in New York Clearing House funds, payable
as follows: $35,640,000 of the proceeds received by the Company for the Firm
Units and the Placement Warrants (as defined in Section 2.22.3 below), including
$1,440,000 of the Deferred Fees (as defined in Section 1.1.3 below) shall be
deposited (or with respect to the $1,250,000 of proceeds from the sale of the
Placement Warrants shall have been deposited on or prior to the Closing Date) in
the Trust Account established by the Company for the benefit of the public
stockholders as described in the Registration Statement ("Trust Account")
pursuant to the terms of an Investment Management Trust Agreement ("Trust
Agreement") between the Company and Continental Stock Transfer & Trust Company
("CST") and the remaining proceeds shall be paid (subject to Section 3.12
hereof) to the order of the Company upon delivery to you of certificates (in
form and substance satisfactory to the Underwriters) representing the Firm Units
(or through the facilities of the Depository Trust Company ("DTC")) for the
account of the Underwriters. The Firm Units shall be registered in such name or
names and in such authorized denominations as the Representative may request in
writing at least two full Business Days prior to the Closing Date. The Company
will permit the Representative to examine and package the Firm Units for
delivery, at least one full Business Day prior to the Closing Date. The Company
shall not be obligated to sell or deliver the Firm Units except upon tender of
payment by the Representative for all the Firm Units. "Business Day" shall mean
any day other than a Saturday, a Sunday or a legal holiday or a day on which
banking institutions or trust companies are authorized or obligated by law to
close in New York City.
 
1.1.3 Deferral of a Portion of Underwriters' Discount. On the Closing Date and,
if applicable, on the Option Closing Date (as defined below), Pali Capital
agrees to deposit into the Trust Account a portion of the Underwriters' discount
equal to $0.32 per Unit in the Offering and, if applicable, a portion of the
discount equal to $0.32 per Option Unit (as defined below) (the "Deferred Fees")
until the earlier of the completion of a Business Combination or the liquidation
of the Trust Account. Upon the consummation of a Business Combination, Pali
Capital shall promptly receive the Deferred Fees without interest.  In the event
that the Company is unable to consummate a Business Combination and Continental
Stock Transfer & Trust Company, the trustee of the Trust Account, commences
liquidation of the Trust Account, Pali Capital hereby agrees to the following:
(i) to forfeit any rights or claims to the Deferred Fees and any interest
accrued thereon; and (ii) that the Deferred Fees shall be distributed on a
pro-rata basis among the holders of the Common Stock included in the Units sold
in the Offering along with any interest accrued thereon, net of taxes.
 
2

--------------------------------------------------------------------------------


 
1.2 Over-Allotment Option.
 
1.2.1 Option Units. For the purposes of covering any over-allotments in
connection with the distribution and sale of the Firm Units, the Underwriters
are hereby granted, severally and not jointly, an option to purchase up to an
additional 675,000 units from the Company ("Over-allotment Option"). Such
additional 675,000 units, the net proceeds of which will be deposited in the
Trust Account, are hereinafter referred to as "Option Units." The Firm Units and
the Option Units are hereinafter collectively referred to as the "Units," and
the Units, the Common Stock and the Warrants included in the Units and the
Common Stock issuable upon exercise of the Warrants are hereinafter referred to
collectively as the "Public Securities." The purchase price to be paid for each
Option Unit will be the same price per Option Unit as the price per Firm Unit
set forth in Section 1.1.1 hereof.
 
1.2.2 Exercise of Option. The Over-allotment Option granted pursuant to Section
1.2.1 hereof may be exercised by the Representative as to all (at any time) or
any part (from time to time) of the Option Units within 45 days after the
Effective Date. The Underwriters will not be under any obligation to purchase
any Option Units prior to the exercise of the Over-allotment Option. The
Over-allotment Option granted hereby may be exercised by the giving of oral
notice to the Company by the Representative, which must be confirmed in writing
by overnight mail or facsimile transmission setting forth the number of Option
Units to be purchased and the date and time for delivery of and payment for the
Option Units (the "Option Closing Date"), which will not be later than five full
Business Days after the date of the notice or such other time and in such other
manner as shall be agreed upon by the Company and the Representative, at the
offices of Kramer Levin or at such other place as shall be agreed upon by the
Company and the Representative. Upon exercise of the Over-allotment Option, the
Company will become obligated to convey to the Underwriters, and, subject to the
terms and conditions set forth herein, the Underwriters will become obligated to
purchase, the number of Option Units specified in such notice.
 
1.2.3 Payment and Delivery. Payment for the Option Units shall be made on the
Option Closing Date at the Representative's election by wire transfer in federal
(same day) funds or by certified or bank cashier's check(s) in New York Clearing
House funds, payable as follows: $7.44 per Option Unit, plus $0.32 of Deferred
Fees per Option Unit, shall be deposited in the Trust Account pursuant to the
Trust Agreement and the remaining proceeds shall be paid (subject to Section
3.12 hereof) to the order of the Company upon delivery to you of certificates
(in form and substance satisfactory to the Underwriters) representing the Option
Units (or through the facilities of DTC) for the account of the Underwriters.
The certificates representing the Option Units to be delivered will be in such
denominations and registered in such names as the Representative requests not
less than two full Business Days prior to the Closing Date or the Option Closing
Date, as the case may be, and will be made available to the Representative for
inspection, checking and packaging at the aforesaid office of the Company's
transfer agent or correspondent not less than one full Business Day prior to
such Closing Date.

3

--------------------------------------------------------------------------------


 
1.3 Representative's Purchase Option.
 
1.3.1 Purchase Option. The Company hereby agrees to issue and sell to the
Representative (and/or its designees) on the Effective Date an option
("Representative's Purchase Option") for the purchase of an aggregate of 450,000
units ("Representative's Units") for an aggregate purchase price of $100. Each
of the Representative's Units is identical to the Firm Units, including the
warrants constituting the Units to purchase Common Stock (sometimes referred to
as the "Representative's Warrants"). The Representative's Purchase Option shall
be exercisable, in whole or in part, commencing on the later of the consummation
of a Business Combination and one year from the Effective Date and expiring on
the five-year anniversary of the Effective Date at an initial exercise price per
Representative's Unit of $10.00 (125% of the initial public offering price of a
Unit), and may be exercised on a cashless basis. The Representative's Purchase
Option, the Representative's Units, the Common Stock contained within the
Representative's Units, the Representative's Warrants and the Common Stock
issuable upon exercise of the Representative's Warrants are hereinafter referred
to collectively as the "Representative's Securities." The Public Securities and
the Representative's Securities are hereinafter referred to collectively as the
"Securities." The Representative understands and agrees that there are
significant restrictions against transferring the Representative's Securities
during the first year after the Effective Date, as set forth in Section 3 of the
Representative's Purchase Option.
 
1.3.2 Payment and Delivery. Delivery and payment for the Representative's
Purchase Option shall be made on the Closing Date. The Company shall deliver to
the Underwriters, upon payment therefor, certificates for the Representative's
Purchase Option in the name or names and in such authorized denominations as the
Representative may request.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to the Underwriters as follows:
 
2.1 Filing of Registration Statement.
 
2.1.1 Pursuant to the Act. The Company has filed with the Securities and
Exchange Commission (the "Commission") a Registration Statement and an amendment
or amendments thereto, on Form S-1 (File No. 333-143466), including any related
preliminary Prospectus (the "Preliminary Prospectus"), for the registration of
the Securities under the Securities Act of 1933, as amended ("Act"), which
Registration Statement and amendment or amendments have been prepared by the
Company in conformity with the requirements of the Act, and the rules and
regulations (the "Regulations") of the Commission under the Act. The conditions
for use of Form S-1 to register the Offering under the Act, as set forth in the
General Instructions to such Form, have been satisfied. Except as the context
may otherwise require, such Registration Statement, as amended, on file with the
Commission at the time the Registration Statement becomes effective (including
any Prospectus, financial statements, schedules, exhibits and all other
documents filed as a part thereof or incorporated therein and all information
deemed to be a part thereof as of such time pursuant to Rule 430A of the
Regulations), is hereinafter called the "Registration Statement," and the form
of the final Prospectus dated the Effective Date included in the Registration
Statement (or, if applicable, the form of final Prospectus filed by the Company
with the Commission pursuant to Rule 424(b) at or after the time of
effectiveness as allowed under Rule 430A of the Regulations), is hereinafter
called the "Prospectus." For purposes of this Agreement, "Time of Sale", as used
in the Act, means 4:30 p.m. New York City time, on the date of this Agreement.
Prior to the Time of Sale, the Company prepared a preliminary Prospectus, dated
September 27, 2007, for distribution by the Underwriters (the "Sale Preliminary
Prospectus"). If the Company has filed, or is required pursuant to the terms
hereof to file, a Registration Statement pursuant to Rule 462(b) under the Act
registering additional Securities of any type (a "Rule 462(b) Registration
Statement"), then, unless otherwise specified, any reference herein to the term
"Registration Statement" shall be deemed to include such Rule 462(b)
Registration Statement. Other than a Rule 462(b) Registration Statement, which,
if filed, becomes effective upon filing, no other document with respect to the
Registration Statement has heretofore been filed with the Commission. All of the
Public Securities have been registered under the Act pursuant to the
Registration Statement or, if any Rule 462(b) Registration Statement is filed,
will be duly registered for public sale under the Act with the filing of such
Rule 462(b) Registration Statement. The Registration Statement has been declared
effective by the Commission on the date hereof. If, subsequent to the date of
this Agreement, the Company or the Representative has determined that at the
Time of Sale the Sale Preliminary Prospectus includes an untrue statement of a
material fact or omitted a statement of material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and have agreed to provide an opportunity to purchasers of the
Firm Units to terminate their old purchase contracts and enter into new purchase
contracts, then the Sale Preliminary Prospectus will be deemed to include any
additional information available to purchasers at the time of entry into the
first such new purchase contract.

4

--------------------------------------------------------------------------------


 
2.1.2 Pursuant to the Exchange Act. The Company has filed with the Commission a
Form 8-A (File Number 000-52833) providing for the registration under the
Securities Exchange Act of 1934, as amended ("Exchange Act"), of the Units, the
Common Stock and the Warrants. The registration of the Units, Common Stock and
Warrants under the Exchange Act has been declared effective by the Commission on
the date hereof.
 
2.2 No Stop Orders, Etc. Neither the Commission nor, to the best of the
Company's knowledge, any state regulatory authority has issued any order or
threatened to issue any order preventing or suspending the use of any Sale
Preliminary Prospectus or Prospectus or has instituted or, to the best of the
Company's knowledge, threatened to institute any proceedings with respect to
such an order.
 
2.3 Disclosures In Registration Statement.
 
2.3.1 Representation as to Section 10b-5 of the Act. At the time the
Registration Statement became effective and at all times subsequent thereto up
to the Closing Date and the Option Closing Date, if any, the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus contains or will
contain all material statements that are required to be stated therein in
accordance with the Act and the Regulations, and will in all material respects
conform to the requirements of the Act and the Regulations; and neither the
Registration Statement, the Sale Preliminary Prospectus nor the Prospectus, nor
any amendment or supplement thereto, on their respective dates, nor the Sale
Preliminary Prospectus as of the Time of Sale (or such subsequent Time of Sale
pursuant to Section 2.1.1) does or will contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. When any Preliminary Prospectus or Sale
Preliminary Prospectus was first filed with the Commission (whether filed as
part of the Registration Statement for the registration of the Securities or any
amendment thereto or pursuant to Rule 424(a) of the Regulations) and when any
amendment thereof or supplement thereto was first filed with the Commission,
such Preliminary Prospectus or Sale Preliminary Prospectus and any amendments
thereof and supplements thereto complied or will comply in all material respects
with the applicable provisions of the Act and the Regulations and did not and
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The representation and warranty made in this Section 2.3.1 does
not apply to statements made or statements omitted in reliance upon and in
conformity with written information furnished to the Company with respect to the
Underwriters by the Representative expressly for use in the Registration
Statement, Sale Preliminary Prospectus or Prospectus or any amendment thereof or
supplement thereto.

5

--------------------------------------------------------------------------------


 
2.3.2 Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus
conform to the descriptions thereof contained therein and there are no
agreements or other documents required to be described in the Registration
Statement, the Sale Preliminary Prospectus or the Prospectus or to be filed with
the Commission as exhibits to the Registration Statement, that have not been so
described or filed. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which its property or business
is or may be bound or affected and (i) that is referred to in the Sale
Preliminary Prospectus or Prospectus, or (ii) is material to the Company's
business, has been duly and validly executed by the Company, is in full force
and effect in all material respects and is enforceable against the Company and,
to the Company's knowledge, the other parties thereto, in accordance with its
terms, except (x) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors' rights
generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought, and none of
such agreements or instruments has been assigned by the Company, and neither the
Company nor, to the best of the Company's knowledge, any other party is in
breach or default thereunder and, to the best of the Company's knowledge, no
event has occurred that, with the lapse of time or the giving of notice, or
both, would constitute a breach or default thereunder. To the best of the
Company's knowledge, performance by the Company of the material provisions of
such agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses, including, without limitation, those relating
to environmental laws and regulations.

6

--------------------------------------------------------------------------------


 
2.3.3 Prior Securities Transactions. No securities of the Company have been sold
by the Company or by or on behalf of, or for the benefit of, any person or
persons controlling, controlled by, or under common control with the Company
since the Company's formation, except as disclosed in the Registration
Statement.
 
2.3.4 Regulations. The disclosures in the Registration Statement and Sale
Preliminary Prospectus concerning the effects of federal, state and local
regulation on the Company's business as currently contemplated fairly summarize
in all material respects and do not omit to state a material fact necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.
 
2.4 Changes After Dates in Registration Statement.
 
2.4.1 No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, except as otherwise specifically stated therein,
(i) there has been no material adverse change in the condition, financial or
otherwise, or business prospects of the Company, (ii) there have been no
material transactions entered into by the Company, other than as contemplated
pursuant to this Agreement, and (iii) no member of the Company's management has
resigned from any position with the Company.
 
2.4.2 Recent Securities Transactions; Etc. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus, and except as may otherwise be
indicated or contemplated herein or therein, the Company has not (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its equity securities.
 
2.5 Independent Accountants. Rothstein, Kass & Company, P.C. ("RK&C"), whose
report is filed with the Commission as part of the Registration Statement, the
Sale Preliminary Prospectus and Prospectus and included in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus, are independent
registered public accountants as required by the Act and the Regulations. RK&C
has not, during the periods covered by the financial statements included in the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus,
provided to the Company any non-audit services, as such term is used in Section
10a(g) of the Exchange Act.
 
2.6 Financial Statements. The financial statements, including the notes thereto
and supporting schedules included in the Registration Statement, the Sale
Preliminary Prospectus and Prospectus fairly present the financial position, the
results of operations and the cash flows of the Company at the dates and for the
periods to which they apply; such financial statements have been prepared in
conformity with generally accepted accounting principles, consistently applied
throughout the periods involved; and the supporting schedules included in the
Registration Statement, the Sale Preliminary Prospectus and Prospectus present
fairly the information required to be stated therein. The Registration
Statement, the Sale Preliminary Prospectus and Prospectus discloses all material
off-balance sheet transactions, arrangements, obligations (including contingent
obligations), and other relationships of the Company with unconsolidated
entities or other persons that may have a material current or future effect on
the Company's financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources, or significant
components of revenues or expenses.
 
7

--------------------------------------------------------------------------------


 
2.7 Authorized Capital; Options; Etc. The Company had at the date or dates
indicated in the Sale Preliminary Prospectus and Prospectus duly authorized,
issued and outstanding capitalization as set forth in the Registration
Statement, the Sale Preliminary Prospectus, and the Prospectus. Based on the
assumptions stated in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, the Company will have on the Closing Date the
adjusted stock capitalization set forth therein. Except as set forth in, or
contemplated by the Registration Statement, the Sale Preliminary Prospectus and
the Prospectus, on the Effective Date and on the Closing Date, there will be no
options, warrants, or other rights to purchase or otherwise acquire any
authorized but unissued shares of Common Stock of the Company or any security
convertible into Common Stock of the Company, or any contracts or commitments to
issue or sell Common Stock or any such options, warrants, rights or convertible
securities.
 
2.8 Valid Issuance of Securities, Etc.
 
2.8.1 Outstanding Securities. All issued and outstanding securities of the
Company (including, without limitation, the Placement Warrants) have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company. The Public Securities conform in all material respects to the
description thereof contained in the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus. Subject to the disclosure contained
in the Registration Statement, the Preliminary Prospectus and the Prospectus
with respect to the Placement Warrants, the offers and sales of the outstanding
securities of the Company were at all relevant times either registered under the
Act or, based in part on the representations and warranties of the purchasers of
such securities, exempt from such registration requirements and the registration
requirements of applicable blue sky laws and regulations.
 
2.8.2 Securities Sold Pursuant to This Agreement. The Securities have been duly
authorized and, when issued and paid for, will be validly issued, fully paid and
non-assessable; the holders thereof are not and will not be subject to personal
liability by reason of being such holders; the Securities are not and will not
be subject to the preemptive rights of any holders of any security of the
Company or similar contractual rights granted by the Company; and all corporate
action required to be taken for the authorization, issuance and sale of the
Securities has been duly and validly taken. The Securities conform in all
material respects to the descriptions thereof contained in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus. When issued, the
Representative's Securities will constitute valid and binding obligations of the
Company to issue and sell, upon exercise thereof and payment of the respective
exercise prices therefor, the number and type of securities of the Company
called for thereby in accordance with the terms thereof and such Representative'
Securities are enforceable against the Company in accordance with their
respective terms, except (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally, (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

8

--------------------------------------------------------------------------------


 
2.8.3 Placement Warrants. The Placement Warrants constitute valid and binding
obligations of the Company to issue and sell, upon exercise thereof and payment
of the respective exercise prices therefor, the number and type of securities of
the Company called for thereby in accordance with the terms thereof, and such
Placement Warrants are enforceable against the Company in accordance with their
respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under federal and state securities laws; and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought. The Common Stock
issuable upon exercise of the Placement Warrants have been reserved for issuance
upon the exercise of the Placement Warrants and, when issued in accordance with
the terms of the Placement Warrants, will be duly and validly authorized,
validly issued, fully paid and non-assessable, and the holders thereof are not
and will not be subject to personal liability by reason of being such holders.
 
2.8.4 No Integration. Other than with respect to the Placement Warrants, neither
the Company nor any of its affiliates has, prior to the date hereof, made any
offer or sale of any securities which are required to be or may be "integrated"
pursuant to the Act or the Regulations with the offer and sale of the Securities
pursuant to the Registration Statement.
 
2.9 Registration Rights of Third Parties. Except as set forth in the Sale
Preliminary Prospectus and the Prospectus, no holders of any securities of the
Company or any rights exercisable for or convertible or exchangeable into
securities of the Company have the right to require the Company to register any
such securities of the Company under the Act or to include any such securities
in a registration statement to be filed by the Company.
 
2.10 Validity and Binding Effect of Agreements. This Agreement, the Warrant
Agreement (as defined in Section 2.21 hereof), the Trust Agreement, the Services
Agreement (as defined in Section 3.7.2 hereof), the Escrow Agreement (as defined
in Section 2.22.2 hereof) and the Subscription Agreement (as defined in Section
2.22.3 hereof) have been duly and validly authorized by the Company and
constitute, and the Representative's Purchase Option, has been duly validly
authorized by the Company and, when executed and delivered, will constitute the
valid and binding agreements of the Company, enforceable against the Company in
accordance with their respective terms, except (i) as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally, (ii) as enforceability of any indemnification or
contribution provision may be limited under the federal and state securities
laws, and (iii) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
9

--------------------------------------------------------------------------------


 
2.11 No Conflicts, Etc. The execution, delivery, and performance by the Company
of this Agreement, the Warrant Agreement, the Representative's Purchase Option,
the Trust Agreement, the Services Agreement, the Escrow Agreement and the
Subscription Agreement, the consummation by the Company of the transactions
herein and therein contemplated and the compliance by the Company with the terms
hereof and thereof do not and will not, with or without the giving of notice or
the lapse of time or both (i) result in a breach of, or conflict with any of the
terms and provisions of, or constitute a default under, or result in the
creation, modification, termination or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any agreement or instrument to which the Company is a party except pursuant to
the Trust Agreement; (ii) result in any violation of the provisions of the
Company’s Bylaws and Amended and Restated Certificate of Incorporation (the
"Certificate of Incorporation"); or (iii) violate any existing applicable law,
rule, regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its
properties or business.
 
2.12 No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not in violation of any term or provision
of the Amended and Restated Certificate of Incorporation or in violation of any
material franchise, license, permit, applicable law, rule, regulation, judgment
or decree of any governmental agency or court, domestic or foreign, having
jurisdiction over the Company or any of its properties or businesses.
 
2.13 Corporate Power; Licenses; Consents.
 
2.13.1 Conduct of Business. The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business as described
in the Registration Statement, Sale Preliminary Prospectus and the Prospectus.
The disclosures in the Registration Statement, the Sale Preliminary Prospectus
and Prospectus concerning the effects of federal, state and local regulation on
this Offering and the Company's business as currently contemplated are correct
in all material respects and do not omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
2.13.2 Transactions Contemplated Herein. The Company has all corporate power and
authority to enter into this Agreement and to carry out the provisions and
conditions hereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained. No consent, authorization
or order of, and no filing with, any court, government agency or other body is
required for the valid issuance, sale and delivery, of the Securities and the
consummation of the transactions and agreements contemplated by this Agreement,
the Warrant Agreement, the Representative's Purchase Option, the Trust
Agreement, the Escrow Agreement and the Subscription Agreement and as
contemplated by the Registration Statement, Sale Preliminary Prospectus and
Prospectus, except with respect to applicable federal and state securities laws
and the rules and regulations promulgated by the Financial Industry Regulatory
Authority ("FINRA").
 
10

--------------------------------------------------------------------------------


 
2.14 D&O Questionnaires. To the best of the Company's knowledge, all information
contained in the questionnaires ("Questionnaires") completed by each of the
Company's officers, directors and stockholders prior to the Offering ("Existing
Stockholders") and previously provided to the Representative is true and correct
and the Company has not become aware of any information which would cause the
information disclosed in the questionnaires completed by each Existing
Stockholder to become inaccurate or incorrect.
 
2.15 Litigation; Governmental Proceedings. There is no action, suit, proceeding,
inquiry, arbitration, investigation, litigation or governmental proceeding
pending or, to the best of the Company's knowledge, threatened against, or
involving the Company or, to the best of the Company's knowledge, any Existing
Stockholder which has not been disclosed, that is required to be disclosed, in
the Registration Statement, the Sale Preliminary Prospectus or the Prospectus.
 
2.16 Good Standing. The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of its place of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify would not have a material adverse effect on the assets,
business or operations of the Company.
 
2.17 Stop Orders. The Commission has not issued any order preventing or
suspending the use of the Registration Statement, any Preliminary Prospectus,
the Sale Preliminary Prospectus or Prospectus or any part thereof and has not
threatened to issue any such order.
 
2.18 Transactions Affecting Disclosure to FINRA.
 
2.18.1 Finder's Fees. There are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder's, consulting or origination
fee by the Company or any Existing Stockholder with respect to the sale of the
Securities hereunder or any other arrangements, agreements or understandings of
the Company or any Existing Stockholder that may affect the Underwriters'
compensation, as determined by FINRA.
 
2.18.2 Payments Within Six Months. The Company has not made any direct or
indirect payments (in cash, securities or otherwise) (i) to any person, as a
finder's fee, consulting fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who raised
or provided capital to the Company, (ii) to any FINRA member or (iii) to any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the six months prior to the Effective Date, other than
payments to the Representative in connection with this Offering.
 
2.18.3 Use of Proceeds. None of the net proceeds of the Offering and Private
Placement will be paid by the Company to any participating FINRA member or its
affiliates, except as specifically authorized herein and except as may be paid
in connection with a Business Combination as contemplated by the Sale
Preliminary Prospectus.

11

--------------------------------------------------------------------------------


 
2.18.4 Existing Stockholders' FINRA Affiliation. Based on questionnaires
distributed to the Existing Stockholders, no officer, director or any beneficial
owner of the Company's unregistered securities has any direct or indirect
affiliation or association with any FINRA member, as determined in accordance
with the rules and regulations of FINRA. The Company will advise the
Representative and its counsel if it learns that any officer, director or
beneficial owner (direct or indirect) of 5% or more of the Company's outstanding
Common Stock is or becomes an affiliate or associated person of a FINRA member
participating in the Offering.
 
2.19 Foreign Corrupt Practices Act; Patriot Act.
 
2.19.1 Foreign Corrupt Practices Act. Neither the Company nor any of the
Existing Stockholders or any other person acting on behalf of the Company has,
directly or indirectly, given or agreed to give any money, gift or similar
benefit (other than legal price concessions to customers in the ordinary course
of business) to any customer, supplier, employee or agent of a customer or
supplier, or official or employee of any governmental agency or instrumentality
of any government (domestic or foreign) or any political party or candidate for
office (domestic or foreign) or any political party or candidate for office
(domestic or foreign) or other person who was, is, or may be in a position to
help or hinder the business of the Company (or assist it in connection with any
actual or proposed transaction) that (i) might subject the Company to any damage
or penalty in any civil, criminal or governmental litigation or proceeding, (ii)
if not given in the past, might have had a material adverse effect on the
assets, business or operations of the Company as reflected in any of the
financial statements contained in the Prospectus or (iii) if not continued in
the future, might adversely affect the assets, business, operations or prospects
of the Company. The Company's internal accounting controls and procedures are
sufficient to cause the Company to comply with the Foreign Corrupt Practices Act
of 1977, as amended.
 
2.19.2 Patriot Act. Neither the Company nor any Company Affiliate has violated:
(i) the Bank Secrecy Act, as amended, (ii) the Money Laundering Control Act of
1986, as amended, or (iii) the Uniting and Strengthening of America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, and/or the rules and regulations promulgated under any such law, or
any successor law.
 
2.20 Officers' Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to you or to your counsel shall be deemed a
representation and warranty by the Company to the Underwriters as to the matters
covered thereby.
 
2.21 Warrant Agreement. The Company has entered into a warrant agreement with
respect to the Warrants and the Representative's Warrants with CST substantially
in the form annexed as Exhibit 4.5 to the Registration Statement ("Warrant
Agreement").

12

--------------------------------------------------------------------------------


 
2.22 Agreements With Existing Stockholders.
 
2.22.1 Insider Letters. The Company has caused to be duly executed legally
binding and enforceable agreements (except (i) as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally, (ii) as enforceability of any indemnification,
contribution or noncompete provision may be limited under the federal and state
securities laws, and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought), the forms of which are annexed as Exhibits 10.4 through 10.10
to the Registration Statement ("Insider Letters"), pursuant to which each of the
Existing Stockholders of the Company agree to certain matters, including but not
limited to, certain matters described as being agreed to by them under the
"Proposed Business" Section of the Sale Preliminary Prospectus and Prospectus.
 
2.22.2 Escrow Agreement. The Company has caused the Existing Stockholders to
enter into an escrow agreement ("Escrow Agreement") with CST ("Escrow Agent"),
substantially in the form annexed as Exhibit 10.2 to the Registration Statement,
whereby (i) the Common Stock owned by the Existing Stockholders (the "Existing
Stockholders Shares") will be held in escrow by the Escrow Agent, until one (1)
year from the date of consummation of a Business Combination and (ii) the
Placement Warrants will be held in escrow by the Escrow Agent until ninety (90)
days from the date of consummation of a Business Combination; provided, however,
that if the Escrow Agent is notified by the Company that the Company is being
liquidated at any time during the applicable Escrow Period (as that term is
defined in the Escrow Agreement), then immediately prior to the effectiveness of
such liquidation, the Escrow Agent shall promptly destroy the certificates
representing the Existing Stockholders Shares and the Placement Warrants. During
such escrow period, the Existing Stockholders shall be prohibited from selling
or otherwise transferring such shares (except (a) to spouses and children of
Existing Stockholders, (b) after a Business Combination in a transaction whereby
all the outstanding shares of the Company are exchanged or converted into cash
or another entity’s securities and (c) as otherwise set forth in the Escrow
Agreement) but will retain the right to vote such shares. To the Company's
knowledge, the Escrow Agreement is enforceable against each of the Existing
Stockholders and will not, with or without the giving of notice or the lapse of
time or both, result in a breach of, or conflict with any of the terms and
provisions of, or constitute a default under, any agreement or instrument to
which any of the Existing Stockholders is a party. The Escrow Agreement shall
not be amended, modified or otherwise changed without the prior written consent
of the Representative.
 
2.22.3 Existing Stockholders Subscription Agreement. FMG Investors LLC (“FMGI”),
an entity affiliated with the Company's executive officers and directors, has
executed and delivered an agreement, annexed as Exhibit 10.12 of the
Registration Statement (the "Subscription Agreement"), pursuant to which such
entity has purchased an aggregate of 1,250,000 warrants in a private placement
intended to be exempt from registration under the Act under Section 4(2) of the
Act ("Private Placement") at a purchase price of $1.00 per warrant ("Placement
Warrants") occurring immediately prior to the Effective Date. FMGI and the
Company have delivered executed copies of the Subscription Agreement and FMGI
has delivered the purchase price on or before the Effective Date. Pursuant to
the Subscription Agreement, (i) the $1,250,000 of proceeds from the sale of the
Placement Warrants has been deposited by the Company in the Trust Account in
accordance with the terms of the Trust Agreement on or prior to the Effective
Date, and (ii) the purchasers of the Placement Warrants have waived any and all
rights and claims that they may have to any proceeds, and any interest thereon,
held in the Trust in respect of the Placement Warrants in the event that a
Business Combination is not consummated and the Trust Account is liquidated in
accordance with the terms of the Trust Agreement.

13

--------------------------------------------------------------------------------


 
2.23 Investment Management Trust Agreement. The Company has entered into the
Trust Agreement with CST with respect to certain proceeds of the Offering and
the Private Placement substantially in the form annexed as Exhibit 10.1 to the
Registration Statement.
 
2.24 No Existing Non-Competition Agreements. No Existing Stockholder, employee,
officer or director of the Company is subject to any non competition agreement
or non-solicitation agreement with any employer or prior employer which could
materially affect his ability to be an Existing Stockholder, employee, officer
and/or director of the Company.
 
2.25 Investments. No more than 45% of the "value" (as defined in Section
2(a)(41) of the Investment Company Act of 1940, as amended ("Investment Company
Act")) of the Company's total assets (exclusive of "Government Securities" (as
defined in Section 2(a)(16) of the Investment Company Act)) consist of, and no
more than 45% of the Company's net income after taxes is derived from,
securities other than the Government Securities.
 
2.26 Subsidiaries. The Company does not own an interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
entity.
 
2.27 Related Party Transactions. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement, Sale Preliminary Prospectus and the
Prospectus that have not been described as required.
 
2.28 Sarbanes-Oxley Act. Solely to the extent that the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated by the Commission
thereunder (the “Sarbanes-Oxley Act”) has been applicable to the Company, there
is and has been no failure on the part of the Company to comply in all material
respects with any provision of the Sarbanes-Oxley Act. The Company has taken all
necessary actions to ensure that it is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act that are in effect and with which
the Company is required to comply.
 
3. Covenants of the Company. The Company covenants and agrees as follows:
 
3.1 Amendments To Registration Statement. The Company will deliver to the
Representative, prior to filing, any amendment or supplement to the Registration
Statement or Prospectus proposed to be filed after the Effective Date and the
Company shall not file any such amendment or supplement to which the
Representative shall reasonably object in writing.
 
3.2 Federal Securities Laws.
 
3.2.1 Compliance. During the time when a Prospectus is required to be delivered
under the Act, the Company will use all reasonable efforts to comply with all
requirements imposed upon it by the Act, the Regulations and the Exchange Act
and by the regulations under the Exchange Act, as from time to time in force, so
far as necessary to permit the continuance of sales of or dealings in the Public
Securities in accordance with the provisions hereof and the Prospectus. If at
any time when a Sale Preliminary Prospectus or Prospectus relating to the Public
Securities is required to be delivered under the Act, any event shall have
occurred as a result of which, in the opinion of counsel for the Company or
counsel for the Underwriters, the Sale Preliminary Prospectus or the Prospectus,
as then amended or supplemented, includes an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or if it is necessary at any time to amend the Sale
Preliminary Prospectus or the Prospectus to comply with the Act, the Company
will notify the Representative promptly and prepare and file with the
Commission, subject to Section 3.1 hereof, an appropriate amendment or
supplement in accordance with Section 10 of the Act.
 
14

--------------------------------------------------------------------------------


 
3.2.2 Filing of Final Prospectus. The Company will file the Prospectus (in form
and substance satisfactory to the Representative) with the Commission following
the Effective Date pursuant to the requirements of Rule 424 of the Regulations.
 
3.2.3 Exchange Act Registration. The Company will use its best efforts to
maintain the registration of the Public Securities under the provisions of the
Exchange Act (except in connection with a going-private transaction) for a
period of five years from the Effective Date, or until the Company is required
to be liquidated if earlier, or, in the case of the Warrants, until the Warrants
expire and are no longer exercisable. The Company will not deregister the Public
Securities under the Exchange Act without the prior written consent of the
Representative.
 
3.2.4 Ineligible Issuer. At the time of filing the Registration Statement and at
the date hereof, the Company was and is an "ineligible issuer," as defined in
Rule 405 under the Securities Act. The Company has not made and will not make
any offer relating to the Public Securities that would constitute an "issuer
free writing Prospectus," as defined in Rule 433, or that would otherwise
constitute a "free writing Prospectus," as defined in Rule 405.
 
3.3 Blue Sky Filing. Unless the Securities are listed or quoted, as the case may
be, on the New York Stock Exchange, the American Stock Exchange or the NASDAQ
Global Market, the Company will endeavor in good faith, in cooperation with the
Representative, at or prior to the time the Registration Statement becomes
effective, to qualify the Public Securities for offering and sale under the
securities laws of such jurisdictions as the Representative may reasonably
designate, provided that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would be subject to service
of general process or to taxation as a foreign corporation doing business in
such jurisdiction. In each jurisdiction where such qualification shall be
effected, the Company will, unless the Representative agrees that such action is
not at the time necessary or advisable, use all reasonable efforts to file and
make such statements or reports at such times as are or may be required by the
laws of such jurisdiction. The Company shall pay all filings fees in connection
with the qualification of the securities under the securities laws of such
jurisdictions as the Representative may reasonably designate.
 
15

--------------------------------------------------------------------------------


 
3.4 Delivery to Underwriters of Preliminary Prospectus, Sale Preliminary
Prospectus And Prospectuses. The Company will deliver to each of the several
Underwriters, without charge, from time to time during the period when the
Prospectus is required to be delivered under the Act or the Exchange Act such
number of copies of each Preliminary Prospectus, Sale Preliminary Prospectus and
the Prospectus as such Underwriters may reasonably request and, as soon as the
Registration Statement or any amendment or supplement thereto becomes effective,
deliver to you two original executed Registration Statements, including
exhibits, and all post-effective amendments thereto and copies of all exhibits
filed therewith or incorporated therein by reference and a copy of all original
executed consents of certified experts.
 
3.5 Effectiveness and Events Requiring Notice to the Representative. The Company
will use its best efforts to cause the Registration Statement to remain
effective and will notify the Representative immediately and confirm the notice
in writing (i) of the effectiveness of the Registration Statement and any
amendment thereto, (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto or preventing or suspending the use of any Preliminary
Prospectus or the Prospectus or of the initiation, or the threatening, of any
proceeding for that purpose, (iii) of the issuance by any state securities
commission of any proceedings for the suspension of the qualification of the
public securities for offering or sale in any jurisdiction or of the initiation,
or the threatening, of any proceeding for that purpose, (iv) of the mailing and
delivery to the Commission for filing of any amendment or supplement to the
Registration Statement or Prospectus, (v) of the receipt of any comments or
request for any additional information from the Commission, and (vi) of the
happening of any event during the period described in Section 3.2.3 hereof that,
in the judgment of the Company or its counsel, makes any statement of a material
fact made in the Registration Statement, the Sale Preliminary Prospectus or the
Prospectus untrue or that requires the making of any changes in the Registration
Statement, the Sale Preliminary Prospectus or the Prospectus in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. If the Commission or any state securities commission shall
enter a stop order or suspend such qualification at any time, the Company will
make every reasonable effort to obtain promptly the lifting of such order.
 
3.6 Review of Quarterly Financial Statements. Until the earlier of five years
from the Effective Date, or until such earlier time upon which the Company is
required to be liquidated, the Company, at its expense, shall cause its
regularly engaged independent registered public accounting firm to review (but
not audit) the Company's financial statements for each of the first three fiscal
quarters prior to the announcement of quarterly financial information, the
filing of the Company's Form 10-Q quarterly report and the mailing of quarterly
financial information to stockholders.
 
3.7 Affiliated Transactions.
 
3.7.1 Business Combinations. The Company will not consummate a Business
Combination with any entity which is affiliated with any Existing Stockholder
unless the Company obtains an opinion from an independent investment banking
firm that is a member of FINRA that the Business Combination is fair to the
Company's stockholders from a financial perspective. No Existing Stockholder or
any affiliate of such person shall receive any fees of any type (other than
reimbursement of ordinary and customary expenses incurred on behalf of the
Company) in connection with any Business Combination
 
16

--------------------------------------------------------------------------------


 
3.7.2 Administrative Services. The Company has entered into an office services
agreement ("Services Agreement") with Fund Management Group LLC ("Affiliate")
substantially in the form annexed as Exhibit 10.11 to the Registration Statement
pursuant to which the Affiliate will make available to the Company general and
administrative services, including office space, utilities, administrative,
technology and secretarial services for the Company's use for up to $7,500 per
month.
 
3.7.3 Compensation to Existing Stockholders. Except as set forth above in this
Section 3.7, the Company shall not pay any Existing Stockholder or any of their
affiliates any fees or compensation from the Company, for services rendered to
the Company prior to, or in connection with, the consummation of a Business
Combination; provided that the Existing Stockholders shall be entitled to
reimbursement from the Company for their reasonable out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination.
 
3.8 Financial Public Relations Firm. Promptly after the execution of a
definitive agreement for a Business Combination, the Company shall consider, in
good faith, retaining at its expense a financial public relations firm
reasonably acceptable to Pali Capital for a term to be agreed on by the Company
and Pali Capital.
 
3.9 Reports to the Representative.
 
3.9.1 Periodic Reports, Etc. For a period of five years from the Effective Date
or until such earlier time upon which the Company is required to be liquidated,
the Company will furnish to the Representative (Pali Capital, Inc., Attn:
Michael Powell) and its counsel copies of such financial statements and other
periodic and special reports as the Company from time to time furnishes
generally to holders of any class of its securities, and promptly furnish to the
Representative (i) a copy of each periodic report the Company shall be required
to file with the Commission, (ii) a copy of every press release and every news
item and article with respect to the Company or its affairs which was released
by the Company, (iii) a copy of each Form 8-K or Schedules 13D, 13G, 14D-1 or
13E-4 received or prepared by the Company, (iv) two (2) copies of each
Registration Statement filed by the Company with the Commission under the
Securities Act, and (v) such additional documents and information with respect
to the Company and the affairs of any future subsidiaries of the Company as the
Representative may from time to time reasonably request; provided the
Representative shall sign, if requested by the Company, a Regulation FD
compliant confidentiality agreement which is reasonably acceptable to the
Representative and its counsel in connection with the Representative’s receipt
of such information. Documents filed with the Commission pursuant to its EDGAR
system shall be deemed to have been delivered to the Representative pursuant to
this Section.
 
3.9.2 Transfer Sheets. For a period of two years following the Effective Date or
until such earlier time upon which the Company is required to be liquidated, the
Company shall retain CST or another transfer and warrant agent acceptable to the
Representative ("Transfer Agent") and will furnish to the Underwriters at the
Company's sole cost and expense, for a period of one year following the
Effective Date, such transfer sheets of the Company's securities as the
Representative may request, including the daily and monthly consolidated
transfer sheets of the Transfer Agent and DTC. The Underwriters acknowledge that
Continental Stock Transfer & Trust Company is an acceptable Transfer Agent.
 
17

--------------------------------------------------------------------------------


 
3.9.3 Secondary Market Trading Maintenance. Unless the Securities are listed or
quoted, as the case may be, on the New York Stock Exchange, the American Stock
Exchange or quoted on the NASDAQ Global Market, until such earlier time upon
which the Company is required to be liquidated or upon consummation of a
Business Combination, the Company shall take such actions reasonably requested
by the Representative, including the filings of any required initial and renewal
notices in the various States to permit secondary market trading of the
securities under the Blue Sky laws of the fifty States and, at the Company’s
cost and expense and at the beginning of each fiscal quarter, shall provide the
Representative with a written report of counsel detailing those states in which
the Securities may be traded in non-issuer transactions under the Blue Sky laws
of the fifty States ("Secondary Market Trading Survey").
 
3.9.4 Trading Reports. During such time as any of the Securities are quoted on
the NASD OTC Bulletin Board (or any successor trading market such as the
Bulletin Board Exchange) or the Pink Sheets, LLC (or similar publisher of
quotations) and no other automated quotation system, the Company shall provide
to the Representative, at its expense, such reports published by the NASD or the
Pink Sheets, LLC relating to price trading of the Securities, as the
Representative shall reasonably request.
 
3.10 Disqualification of Form S-1. Until the earlier of seven years from the
date hereof or until the Warrants have expired and are no longer exercisable,
the Company will not take any action or actions which may prevent or disqualify
the Company's use of Form S-1 (or other appropriate form) for the registration
of the Warrants and the Representative's Warrants under the Act (except in
connection with a going-private transaction).
 
3.11 Payment of Expenses.
 
3.11.1 General Expenses Related to the Offering. The Company hereby agrees to
pay on each of the Closing Date and the Option Closing Date, if any, to the
extent not paid at Closing Date, all expenses incident to the performance of the
obligations of the Company under this Agreement, including but not limited to
(i) the preparation, printing, filing and mailing (including the payment of
postage with respect to such mailing) of the Registration Statement, the
Preliminary, the Preliminary Sale and Final Prospectuses and the printing and
mailing of this Agreement and related documents, including the cost of all
copies thereof and any amendments thereof or supplements thereto supplied to the
Underwriters in quantities as may be required by the Underwriters, (ii) the
printing, engraving, issuance and delivery of the Units, the Common Stock and
the Warrants included in the Units and the Representative's Purchase Option,
including any transfer or other taxes payable thereon, (iii) filing fees
incurred in registering the Offering with FINRA and filing fees, costs and
expenses of qualifying the Public Securities under state or foreign securities
or Blue Sky laws (such fees shall not exceed $25,000 in the aggregate), (iv)
filing fees incurred in listing the Company on the NASD OTC Bulletin Board, (v)
fees and disbursements of the transfer, escrow and warrant agent, (vi) the
Company's expenses associated with "due diligence" and "road show" meetings
arranged by the Representative, and (vii) the preparation, binding and delivery
of transaction "bibles," in form and style reasonably satisfactory to the
Representative and transaction lucite cubes or similar commemorative items in a
style and quantity as reasonably requested by the Representative. The Company
also agrees that, if requested by the Representative, it will engage and pay up
to $10,000 for an investigative search firm of the Representative's choice to
conduct an investigation of the principals of the Company as shall be mutually
selected by the Representative and the Company. The Representative may deduct
from the net proceeds of the Offering payable to the Company on the Closing
Date, or the Option Closing Date, if any, the expenses set forth in this
Agreement to be paid by the Company to the Representative and others.
 
18

--------------------------------------------------------------------------------


 
3.11.2 Expenses Related to Business Combination. The Company further agrees
that, in the event the Representative, at the request of the Company, assists
the Company in trying to obtain stockholder approval of a proposed Business
Combination, the Company agrees to reimburse the Representative for all
reasonable out-of-pocket expenses, including, but not limited to, "road-show"
and due diligence expenses.
 
3.12 Application of Net Proceeds. The Company will apply the net proceeds from
the Offering and Private Placement received by it in a manner consistent with
the application described under the caption "Use of Proceeds" in the
Registration Statement, Sale Preliminary Prospectus and Prospectus.
 
3.13 Delivery of Earnings Statements to Security Holders. The Company will make
generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth full calendar month following the
Effective Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Act or the Regulations, but which shall satisfy the provisions of Rule
158(a) under Section 11(a) of the Act) covering a period of at least twelve
consecutive months beginning after the Effective Date.
 
3.14 Notice to FINRA. In the event any person or entity (regardless of any FINRA
affiliation or association) is engaged to assist the Company in its search for a
merger candidate or to provide any other merger and acquisition services, the
Company will provide the following to FINRA and to Pali Capital prior to the
consummation of the Business Combination: (i) complete details of all services
and copies of agreements governing such services; and (ii) justification as to
why the person or entity providing the merger and acquisition services should
not be considered an "Underwriter and related person" with respect to the
Company's initial public offering, as such term is defined in Rule 2710 of the
NASD's Conduct Rules. The Company also agrees that proper disclosure of such
arrangement or potential arrangement will be made in the proxy statement which
the Company will file for purposes of soliciting stockholder approval for the
Business Combination.
 
3.15 Stabilization. Neither the Company, nor, to its knowledge, any of its
employees, directors or stockholders (without the consent of the
Representative), has taken or will take, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result in, under the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Public Securities.
 
19

--------------------------------------------------------------------------------


 
3.16 Internal Controls. The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management's general or specific
authorization, (ii) transactions are recorded as necessary in order to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
3.17 Accountants. Until the earlier of five years from the Effective Date or
until such earlier time upon which the Company is required to be liquidated, the
Company shall retain RK&C or another independent registered public accounting
firm reasonably acceptable to the Representative.
 
3.18 Form 8-K. The Company shall, on the date hereof, retain its independent
registered public accounting firm to audit the financial statements of the
Company as of the Closing Date ("Audited Financial Statements") reflecting the
receipt by the Company of the proceeds of the Offering and the Private
Placement. As soon as the audited financial statements become available, the
Company shall immediately file a current report on Form 8-K with the Commission,
which report shall contain the Company's Audited Financial Statements.
 
Upon the earlier to occur of (i) the expiration or termination of the
Over-allotment Option and (ii) the exercise in full of the Over-allotment
Option, the Company shall, subject to having filed the Current Report(s) on Form
8-K pursuant to the previous paragraph, promptly issue a press release
announcing that separate trading of the Warrants and Common Stock will begin on
the NASD OTC Bulletin Board.


3.19 Corporate Proceedings. All corporate proceedings and other legal matters
necessary to carry out the provisions of this Agreement and the transactions
contemplated hereby shall have been done to the reasonable satisfaction to
counsel for the Underwriters.
 
3.20 Investment Company. The Company shall cause the proceeds of the Offering to
be held in the Trust Account to be invested only in "Government Securities" (as
defined in the Trust Agreement) and disclosed in the Registration Statement,
Sale, Preliminary Prospectus or Prospectus. The Company will otherwise conduct
its business in a manner so that it will not become subject to the Investment
Company Act. Furthermore, once the Company consummates a Business Combination,
it will be engaged in a business other than that of investing, reinvesting,
owning, holding or trading securities.
 
3.21 Business Combination Announcement. Within four (4) business days following
the consummation by the Company of a Business Combination, the Company shall
cause an announcement ("Business Combination Announcement") to be placed, at its
cost, in the Wall Street Journal, the New York Times and a third publication to
be selected by the Representative announcing the consummation of the Business
Combination and indicating that the Representative was the managing Underwriter
in the Offering, in an aggregate amount not to exceed $5,000. The Company shall
supply the Representative with a draft of the Business Combination Announcement
and provide the Representative with a reasonable opportunity to comment thereon.
The Company will not place the Business Combination Announcement without the
final approval of the Representative, which such approval will not be
unreasonably withheld.
 
20

--------------------------------------------------------------------------------


 
3.22 Colorado Trust Filing. In the event the Securities are registered in the
State of Colorado, the Company will cause a Colorado form ES to be filed with
the Commissioner of the State of Colorado no less than 10 days prior to the
distribution of the Trust Account in connection with a Business Combination and
will do all things necessary to comply with Section 11-51-302 and Rule 51-3.4 of
the Colorado Securities Act.
 
3.23 Amendments to Certificate of Incorporation.
 
(i) The Company covenants and agrees, that prior to its initial Business
Combination it will not seek to amend or modify any of provisions (A) - (F) of
Article Sixth of its Certificate of Incorporation.
 
(ii) The Company acknowledges that the purchasers of the Public Securities in
the Offering shall be deemed to be third party beneficiaries of this Agreement
and specifically this Section 3.23.
 
(iii) The Representative specifically advises the Company that it will not waive
this Section 3.23 under any circumstances.
 
3.24 Private Placement Proceeds. Prior to the Effective Date, the Company shall
deposit $1,250,000 of the proceeds from the Private Placement in the Trust
Account and shall provide Pali Capital with evidence of the same.
 
3.25 Sarbanes-Oxley Act. The Company will take all necessary actions to ensure
that, upon and at all times after the effectiveness of the Registration
Statement, it will be in compliance in all material respects with all provisions
of the Sarbanes-Oxley Act that are then in effect and applicable to it and shall
take such steps as are necessary to ensure that it will be in compliance in all
material respects with other provisions of the Sarbanes-Oxley Act not currently
in effect upon the effectiveness of such provisions to the extent they are
applicable to the Company.
 
3.26 Forfeiture of Existing Stockholders’ Shares. If the Over-allotment Option
is not exercised in full, then promptly following the earlier to occur of the
expiration or termination of the Over-allotment Option, the Company will cause
the Existing Stockholders to forfeit shares of Common Stock in an aggregate
amount (up to 168,750 shares of Common Stock) sufficient to cause the Existing
Stockholders to own a number of shares of Common Stock equal to 20% of the
outstanding Common Stock after giving effect to the offering of the Units and
the exercise, if any, of the Over-allotment Option. For the avoidance of doubt,
if the Underwriters exercise the Over-allotment Option in full, the Existing
Stockholders shall not be required to forfeit any shares of Common Stock
pursuant to this Section 3.26.
 
4. Conditions of Underwriters' Obligations. The obligations of the several
Underwriters to purchase and pay for the Units, as provided herein, shall be
subject to the continuing accuracy of the representations and warranties of the
Company as of the date hereof and as of each of the Closing Date and the Option
Closing Date, if any, to the accuracy of the statements of officers of the
Company made pursuant to the provisions hereof and to the performance by the
Company of its obligations hereunder and to the following conditions:
 
21

--------------------------------------------------------------------------------


 
4.1 Regulatory Matters.
 
4.1.1 Effectiveness of Registration Statement. The Registration Statement shall
have become effective not later than 4:30 p.m., New York time, on the date of
this Agreement or such later date and time as shall be consented to in writing
by you, and, at each of the Closing Date and the Option Closing Date, no stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for the purpose shall have been instituted or shall be
pending or contemplated by the Commission and any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of Kramer Levin, counsel to the Underwriters.
 
4.1.2 FINRA Clearance. By the Effective Date, the Representative shall have
received clearance from FINRA as to the amount of compensation allowable or
payable to the Underwriters as described in the Registration Statement.
 
4.1.3 No Blue Sky Stop Orders. No order suspending the sale of the Units in any
jurisdiction designated by you pursuant to Section 3.3 hereof shall have been
issued on either on the Closing Date or the Option Closing Date, and no
proceedings for that purpose shall have been instituted or shall be
contemplated.
 
4.1.4 The NASD OTC Bulletin Board. The Securities shall have been admitted and
approved for quotation on the NASD OTC Bulletin Board.
 
4.2 Company Counsel Matters.
 
4.2.1 Closing Date and Option Closing Date Opinion of Counsel. On the Closing
Date and the Option Closing Date, if any, the Representative shall have received
the favorable opinion of Ellenoff Grossman & Schole LLP, dated the Closing Date
or the Option Closing Date, as the case may be, addressed to the Representative
and in form and substance reasonably satisfactory to Kramer Levin, covering the
matters set forth on Appendix A hereto.
 
4.2.2 Reliance. In rendering such opinion, such counsel may rely (i) as to
matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to Kramer
Levin) or other counsel reasonably acceptable to Representative, familiar with
the applicable laws, and (ii) as to matters of fact, to the extent they deem
proper, on certificates or other written statements of officers of the Company
and officers of departments of various jurisdictions having custody of documents
respecting the corporate existence or good standing of the Company, provided
that copies of any such statements or certificates shall be delivered to the
Underwriters' counsel if requested. The opinion of counsel for the Company and
any opinion relied upon by such counsel for the Company shall include a
statement to the effect that it may be relied upon by counsel for the
Underwriters in its opinion delivered to the Underwriters.

22

--------------------------------------------------------------------------------


 
4.3 Cold Comfort Letter. At the time this Agreement is executed, and at each of
the Closing Date and the Option Closing Date, if any, you shall have received a
letter, addressed to the Representative and in form and substance satisfactory
in all respects (including the non-material nature of the changes or decreases,
if any, referred to in clause (iii) below) to you and to Kramer Levin from RK&C
dated, respectively, as of the date of this Agreement and as of the Closing Date
and the Option Closing Date, if any:
 
(i) Confirming that they are independent accountants with respect to the Company
within the meaning of the Act and the applicable Regulations and that they have
not, during the periods covered by the financial statements included in the
Preliminary Prospectus, Sale Preliminary Prospectus and the Prospectus, provided
to the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act;
 
(ii) Stating that in their opinion the financial statements of the Company
included in the Registration Statement, the Sale Preliminary Prospectus and
Prospectus comply as to form in all material respects with the applicable
accounting requirements of the Act and the published Regulations thereunder;
 
(iii) Stating that, on the basis of their review which included a reading of the
latest available unaudited interim financial statements of the Company (with an
indication of the date of the latest available unaudited interim financial
statements), a reading of the latest available minutes of the stockholders and
board of directors and the various committees of the board of directors,
consultations with officers and other employees of the Company responsible for
financial and accounting matters and other specified procedures and inquiries,
nothing has come to their attention which would lead them to believe that (a)
the unaudited financial statements of the Company included in the Registration
Statement, the Sale Preliminary Prospectus and Prospectus do not comply as to
form in all material respects with the applicable accounting requirements of the
Act and the Regulations or are not fairly presented in conformity with generally
accepted accounting principles applied on a basis substantially consistent with
that of the audited financial statements of the Company included in the
Registration Statement, the Sale Preliminary Prospectus and Prospectus, or (b)
at a date not later than five days prior to the Effective Date, Closing Date or
Option Closing Date, as the case may be, there was any change in the capital
stock or long-term debt of the Company, or any decrease in the stockholder's
equity of the Company as compared with amounts shown in the May 25, 2007 balance
sheet included in the Registration Statement, the Sale Preliminary Prospectus
and the Prospectus, other than as set forth in or contemplated by the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus, or,
if there was any decrease, setting forth the amount of such decrease and (c)
during the period from May 25, 2007 to a specified date not later than five days
prior to the Effective Date, Closing Date or Option Closing Date, as the case
may be, there was any decrease in revenues, net earnings or net earnings per
share of Common Stock, in each case as compared with the corresponding period in
the preceding year and as compared with the corresponding period in the
preceding quarter, other than as set forth in or contemplated by the
Registration Statement, the Sale Preliminary Prospectus and Prospectus or, if
there was any such decrease, setting forth the amount of such decrease;
 
23

--------------------------------------------------------------------------------


 
(iv) Setting forth, at a date not later than five days prior to the Effective
Date, the amount of liabilities of the Company (including a break-down of
commercial papers and notes payable to banks);
 
(v) Stating that they have compared specific dollar amounts, numbers of shares,
percentages of revenues and earnings, statements and other financial information
pertaining to the Company set forth in the Registration Statement and the Sale
Preliminary Prospectus and Prospectus, in each case to the extent that such
amounts, numbers, percentages, statements and information may be derived from
the general accounting records, including work sheets, of the Company and
excluding any questions requiring an interpretation by legal counsel, with the
results obtained from the application of specified readings, inquiries and other
appropriate procedures (which procedures do not constitute an examination in
accordance with generally accepted auditing standards) set forth in the letter
and found them to be in agreement;
 
(vi) Stating that they have not, since the Company's incorporation, provided the
Company's management with any written communication in accordance with PCAOB
Interim Auditing Standards AU Section 325, “Communications About Control
Deficiencies in an Audit of Financial Statements”; and
 
(vii) Statements as to such other matters incident to the transaction
contemplated hereby as you may reasonably request.
 
4.4 Officers' Certificates.
 
4.4.1 Officers' Certificate. At each of the Closing Date and the Option Closing
Date, if any, the Representative shall have received a certificate of the
Company signed by the Chairman of the Board or the Chief Executive Officer and
the Secretary or Assistant Secretary of the Company (in their capacities as
such), dated the Closing Date or the Option Closing Date, as the case may be,
respectively, to the effect that the Company has performed all covenants and
complied with all conditions required by this Agreement to be performed or
complied with by the Company prior to and as of the Closing Date, or the Option
Closing Date, as the case may be, and that the conditions set forth in Section
4.5 hereof have been satisfied as of such date and that, as of Closing Date and
the Option Closing Date, as the case may be, the representations and warranties
of the Company set forth in Section 2 hereof are true and correct. In addition,
the Representative will have received such other and further certificates of
officers of the Company (in their capacities as such) as the Representative may
reasonably request.
 
4.4.2 Secretary's Certificate. At each of the Closing Date and the Option Date,
if any, the Representative shall have received a certificate of the Company
signed by the Secretary or Assistant Secretary of the Company, dated the Closing
Date or the Option Date, as the case may be, respectively, certifying (i) that
the Certificate of Incorporation is true and complete, has not been modified and
is in full force and effect, (ii) that the resolutions relating to the public
offering contemplated by this Agreement are in full force and effect and have
not been modified, (iii) all correspondence between the Company or its counsel
and the Commission, and (iv) as to the incumbency of the officers of the
Company. The documents referred to in such certificate shall be attached to such
certificate.
 
24

--------------------------------------------------------------------------------


 
4.5 No Material Changes. Prior to and on each of the Closing Date and the Option
Closing Date, if any, (i) there shall have been no material adverse change or
development involving a prospective material adverse change in the condition or
prospects or the business activities, financial or otherwise, of the Company
from the latest dates as of which such condition is set forth in the
Registration Statement, the Sale Preliminary Prospectus and Prospectus, (ii) no
action suit or proceeding, at law or in equity, shall have been pending or
threatened against the Company or any Existing Stockholder before or by any
court or federal or state commission, board or other administrative agency
wherein an unfavorable decision, ruling or finding may materially adversely
affect the business, operations, prospects or financial condition or income of
the Company, except as set forth in the Registration Statement, the Sale
Preliminary Prospectus and Prospectus, (iii) no stop order shall have been
issued under the Act and no proceedings therefor shall have been initiated or
threatened by the Commission, and (iv) the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus and any amendments or supplements
thereto shall contain all material statements which are required to be stated
therein in accordance with the Act and the Regulations and shall conform in all
material respects to the requirements of the Act and the Regulations, and
neither the Registration Statement, the Sale Preliminary Prospectus nor the
Prospectus nor any amendment or supplement thereto shall contain any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
4.6 Delivery of Agreements.
 
4.6.1 Effective Date Deliveries. On the Effective Date, the Company shall have
delivered to the Representative executed copies of the Escrow Agreement, the
Trust Agreement, the Warrant Agreement, the Services Agreement, the Subscription
Agreement and all of the Insider Letters.
 
4.6.2 Closing Date Deliveries. On the Closing Date, the Company shall have
delivered to the Representative executed copies of the Representative's Purchase
Option.
 
4.7 Opinion of Counsel for the Underwriters. All proceedings taken in connection
with the authorization, issuance or sale of the Securities as herein
contemplated shall be reasonably satisfactory in form and substance to you and
to Kramer Levin and you shall have received from such counsel a favorable
opinion, dated the Closing Date and the Option Closing Date, if any, with
respect to such matters as you and Kramer Levin may reasonably require. On or
prior to the Effective Date, the Closing Date and the Option Closing Date, as
the case may be, counsel for the Underwriters shall have been furnished such
documents, certificates and opinions as they may reasonably require for the
purpose of enabling them to review or pass upon the matters referred to in this
Section 4.7, or in order to evidence the accuracy, completeness or satisfaction
of any of the representations, warranties or conditions herein contained.
 
4.8 Secondary Market Trading and Standard & Poor's. Unless the Securities are
listed or quoted, as the case may be, on the New York Stock Exchange, the
American Stock Exchange or the NASDAQ Global or Capital Market, the Company (a)
shall take such steps as may be necessary to obtain a secondary market trading
exemption for the Company's securities in the State of California and (b) shall
also take such other action as may be reasonably requested by the Representative
to obtain a secondary market trading exemption in such other states as may be
requested by the Representative.
 
25

--------------------------------------------------------------------------------


 
5. Indemnification.
 
5.1 Indemnification Of Underwriters.
 
5.1.1 General. Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless each of the Underwriters, and each dealer selected
by you that participates in the offer and sale of the Securities (each a
"Selected Dealer") and each of their respective directors, officers and
employees and each person, if any, who controls any such Underwriter
("Controlling Person") within the meaning of Section 15 of the Act or Section
20(a) of the Exchange Act, against any and all loss, liability, claim, damage
and expense whatsoever (including but not limited to any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever, whether
arising out of any action between any of the Underwriters and the Company or
between any of the Underwriters and any third party or otherwise) to which they
or any of them may become subject under the Act, the Exchange Act or any other
statute or at common law or otherwise or under the laws of foreign countries,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in (i) any Preliminary Prospectus, the Registration
Statement, Sale Preliminary Prospectus or the Prospectus (as from time to time
each may be amended and supplemented); (ii) any materials or information
provided to investors by, or with the approval of, the Company in connection
with the marketing of the offering of the Securities, including any "road show"
or investor presentations made to investors by the Company (whether in person or
electronically); (iii) any application or other document or written
communication (in this Section 5, collectively called "application") executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Units under the securities laws thereof or
filed with the Commission, any state securities commission or the OTC Bulletin
Board; or (iv) any post effective amendments to the Registration Statement or
Prospectus or new Registration Statement or Prospectus filed by the Company with
the Commission, any state securities commission or agency, the OTC Bulletin
Board or any other securities exchange in which is included any of the
Representative's Securities, or the omission or alleged omission from any
Preliminary Prospectus, the Registration Statement, Sale Preliminary Prospectus
or the Prospectus or subsequent filing by the Company under clause (iv) above of
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, unless (x) such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company with
respect to an Underwriter by or on behalf of such Underwriter expressly for use
in any Preliminary Prospectus, the Registration Statement, Sale Preliminary
Prospectus or Prospectus, or any amendment or supplement thereof, or in any
application, as the case may be, or (y) the use of the Sale Preliminary
Prospectus or Prospectus in violation of any stop order or other notice received
by any Underwriter indicating the then-current Prospectus is not to be used in
connection with the sale of any Securities. With respect to any untrue statement
or omission or alleged untrue statement or omission made in the Preliminary
Prospectus, the indemnity agreement contained in this paragraph shall not inure
to the benefit of any Underwriter to the extent that any loss, liability, claim,
damage or expense of such Underwriter results from the fact that a copy of the
Prospectus was not given or sent to the person asserting any such loss,
liability, claim or damage at or prior to the written confirmation of sale of
the Securities to such person as required by the Act and the Regulations, and if
the untrue statement or omission has been corrected in the Prospectus, unless
such failure to deliver the Prospectus was a result of non-compliance by the
Company with its obligations under Section 3.4 hereof. The Company agrees
promptly to notify the Representative of the commencement of any litigation or
proceedings against the Company or any of its officers, directors or controlling
persons in connection with the issue and sale of the Securities or in connection
with the Registration Statement, Sale Preliminary Prospectus or Prospectus.
 
26

--------------------------------------------------------------------------------


 
5.1.2 Procedure. If any action is brought against an Underwriter, a Selected
Dealer or a controlling person in respect of which indemnity may be sought
against the Company pursuant to Section 5.1.1, such Underwriter or Selected
Dealer shall promptly notify the Company in writing of the institution of such
action and the Company shall assume the defense of such action, including the
employment and fees of counsel (subject to the reasonable approval of such
Underwriter or Selected Dealer, as the case may be) and payment of actual
expenses. Such Underwriter, Selected Dealer or controlling person shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such Underwriter, Selected
Dealer or controlling person unless (i) the employment of such counsel at the
expense of the Company shall have been authorized in writing by the Company in
connection with the defense of such action, or (ii) the Company shall not have
employed counsel to have charge of the defense of such action, or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from or additional to those
available to the Company (in which case the Company shall not have the right to
direct the defense of such action on behalf of the indemnified party or
parties), in any of which events the reasonable fees and expenses of not more
than one additional firm of attorneys selected by the Underwriter, Selected
Dealer and/or controlling person shall be borne by the Company. Notwithstanding
anything to the contrary contained herein, if the Underwriter, Selected Dealer
or controlling person shall assume the defense of such action as provided above,
the Company shall have the right to approve the terms of any settlement of such
action which approval shall not be unreasonably withheld.
 
5.2 Indemnification of the Company. Each Underwriter, severally and not jointly,
agrees to indemnify and hold harmless the Company, its directors, officers and
employees and agents who control the Company within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act against any and all loss, liability,
claim, damage and expense described in the foregoing indemnity from the Company
to the several Underwriters, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions made in any
Preliminary Prospectus, the Registration Statement, Sale Preliminary Prospectus
or Prospectus or any amendment or supplement thereto or in any application, in
reliance upon, and in strict conformity with, written information furnished to
the Company with respect to such Underwriter by or on behalf of the Underwriter
expressly for use in such Preliminary Prospectus, the Registration Statement,
Sale Preliminary Prospectus or Prospectus or any amendment or supplement thereto
or in any such application. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, Sale Preliminary Prospectus or Prospectus or any
amendment or supplement thereto or any application, and in respect of which
indemnity may be sought against any Underwriter, such Underwriter shall have the
rights and duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the several Underwriters
by the provisions of Section 5.1.2.
 
27

--------------------------------------------------------------------------------


 
5.3 Contribution.
 
5.3.1 Contribution Rights. In order to provide for just and equitable
contribution under the Act in any case in which (i) any person entitled to
indemnification under this Section 5 makes claim for indemnification pursuant
hereto but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5 provides for
indemnification in such case, or (ii) contribution under the Act, the Exchange
Act or otherwise may be required on the part of any such person in circumstances
for which indemnification is provided under this Section 5, then, and in each
such case, the Company and the Underwriters shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
said indemnity agreement incurred by the Company and the Underwriters, as
incurred, in such proportions that the Underwriters are responsible for that
portion represented by the percentage that the underwriting discount appearing
on the cover page of the Prospectus bears to the initial offering price
appearing thereon and the Company is responsible for the balance; provided,
that, no person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the Company
and the Underwriters shall contribute in such proportion as is appropriate to
reflect the relative fault of the Company and the Underwriters in connection
with the actions or omissions which resulted in such loss, claim, damage,
liability or action, as well as any other relevant equitable considerations. The
relative fault of the Company and the Underwriters shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Underwriters and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Notwithstanding the provisions of
this Section 5.3.1, no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Public Securities
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay in respect of such losses, liabilities, claims, damages and
expenses. For purposes of this Section, each director, officer and employee of
an Underwriter or the Company, as applicable, and each person, if any, who
controls an Underwriter or the Company, as applicable, within the meaning of
Section 15 of the Act shall have the same rights to contribution as the
Underwriters or the Company, as applicable.
 
5.3.2 Contribution Procedure. Within fifteen days after receipt by any party to
this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party ("contributing party"),
notify the contributing party of the commencement thereof, but the omission to
so notify the contributing party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder. In case any
such action, suit or proceeding is brought against any party, and such party
notifies a contributing party or its representative of the commencement thereof
within the aforesaid fifteen days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified. Any such contributing party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution on account of any
settlement of any claim, action or proceeding effected by such party seeking
contribution without the written consent of such contributing party. The
contribution provisions contained in this Section are intended to supersede, to
the extent permitted by law, any right to contribution under the Act, the
Exchange Act or otherwise available. The Underwriters' obligations to contribute
pursuant to this Section 5.3 are several and not joint.
 
28

--------------------------------------------------------------------------------


 
6. Default by an Underwriter.
 
6.1 Default Not Exceeding 10% of Firm Units or Option Units. If any Underwriter
or Underwriters shall default in its or their obligations to purchase the Firm
Units or the Option Units, if the Over-Allotment Option is exercised, hereunder,
and if the number of the Firm Units or Option Units with respect to which such
default relates does not exceed in the aggregate 10% of the number of Firm Units
or Option Units that all Underwriters have agreed to purchase hereunder, then
such Firm Units or Option Units to which the default relates shall be purchased
by the non-defaulting Underwriters in proportion to their respective commitments
hereunder.
 
6.2 Default Exceeding 10% of Firm Units or Option Units. In the event that the
default addressed in Section 6.1 above relates to more than 10% of the Firm
Units or Option Units, you may in your discretion arrange for yourself or for
another party or parties to purchase such Firm Units or Option Units to which
such default relates on the terms contained herein. If within one Business Day
after such default relating to more than 10% of the Firm Units or Option Units
you do not arrange for the purchase of such Firm Units or Option Units, then the
Company shall be entitled to a further period of one Business Day within which
to procure another party or parties satisfactory to you to purchase said Firm
Units or Option Units on such terms. In the event that neither you nor the
Company arrange for the purchase of the Firm Units or Option Units to which a
default relates as provided in this Section 6, this Agreement will be terminated
by you or the Company without liability on the part of the Company (except as
provided in Sections 3.11.1 and 5 hereof) or the several Underwriters (except as
provided in Section 5 hereof); provided, however, that if such default occurs
with respect to the Option Units, this Agreement will not terminate as to the
Firm Units; and provided further that nothing herein shall relieve a defaulting
Underwriter of its liability, if any, to the other several Underwriters and to
the Company for damages occasioned by its default hereunder.
 
6.3 Postponement of Closing Date. In the event that the Firm Units or Option
Units to which the default relates are to be purchased by the non-defaulting
Underwriters, or are to be purchased by another party or parties as aforesaid,
you or the Company shall have the right to postpone the Closing Date or option
Closing Date for a reasonable period, but not in any event exceeding five (5)
business days, in order to effect whatever changes may thereby be made necessary
in the Registration Statement or the Sale Preliminary Prospectus or Prospectus
or in any other documents and arrangements, and the Company agrees to file
promptly any amendment to the Registration Statement or the Prospectus that in
the opinion of counsel for the Underwriters may thereby be made necessary. The
term "Underwriter" as used in this Agreement shall include any party substituted
under this Section 6 with like effect as if it had originally been a party to
this Agreement with respect to such securities.
 
29

--------------------------------------------------------------------------------


 
7. Intentionally Omitted.
 
8. Additional Covenants.
 
8.1 Additional Shares or Options. The Company hereby agrees that until the
consummation of a Business Combination, it shall not issue any Common Stock
(except with respect to any exercise of Warrants) or any options or other
securities convertible into Common Stock, or any shares of preferred stock or
other securities of the Company which participate or may participate in any
manner in the Trust Account or which vote as a class with the Common Stock on a
Business Combination.
 
8.2 Amendments to Insider Letters, Subscription Agreement and Trust Account. The
Company shall not take any action or omit to take any action which would cause a
breach of any of the Insider Letters executed between each existing stockholder
and Pali Capital or the Subscription Agreement executed between FMGI and the
Company and will not allow any amendments to, or waivers of, such Insider
Letters, Subscription Agreement or the Trust Account without the prior written
consent of the Representative.
 
8.3 Prohibition on Amendment of Certificate of Incorporation. The Company shall
not take any action or omit to take any action that would cause the Company to
be in breach or violation of its Certificate of Incorporation. Except as set
forth in Section 3.23, prior to the consummation of a Business Combination, the
Company will not, other than pursuant to the terms of the Amended and Restated
Certificate of Incorporation, amend its Amended and Restated Certificate of
Incorporation without the prior written consent of the holders holding not less
than 95% of the Public Securities.
 
8.4 Acquisition/Liquidation Procedure. The Company agrees: (i) prior to the
consummation of any Business Combination, it will submit such transaction to the
Company's stockholders for their approval ("Business Combination Vote") even if
the nature of the acquisition is such as would not ordinarily require
stockholder approval under the laws of the state of Delaware; and (ii) in the
event that the Company does not effect a Business Combination within twenty-four
(24) months from the consummation of the offering (the "Termination Date"), this
shall trigger an automatic winding-up of the Company and the trust account will
be liquidated to holders of IPO shares in the manner described in the Sale
Preliminary Prospectus and the Prospectus as soon as reasonably practicable, and
subject to the requirements of the laws of the state of Delaware. For purposes
of this Section 8.4, the term "IPO shares" means the Common Stock contained in
the public securities. 
 
8.4.1 Upon liquidation of the Trust Account, subject to the requirements of the
laws of the State of Delaware, the Company will distribute only to the holders
of IPO Shares an aggregate sum equal to the Company's Liquidation Value, which
sum shall be distributed Pro Rata among the holders of the IPO Shares. The
Company's "Liquidation Value" means: (i) all of the all principal and accrued
interest contained within the Trust Account, less any amounts previously
distributed to the Company out of the interest earned on the Trust Account
pursuant to the terms of the Trust Agreement (after payment of, or provision
for, applicable taxes and claims of creditors) PLUS (ii) all cash and other
liquid assets (which shall be reduced to cash as part of the Company's winding
up) then held by the Company outside of the Trust Account, all as distributed in
amounts to the holders as determined by CST, as trustee of the Trust Account.
Only holders of IPO Shares as of the record date for the distribution shall be
entitled to receive liquidating distributions with respect to the IPO Shares
they beneficially own and the Company shall pay no liquidating distributions
with respect to any other shares of capital stock of the Company, including the
shares of Common Stock held by the Existing Stockholders prior to the Offering
(but shall include Common Stock underlying the Placement Warrants and Common
Stock purchased by Existing Stockholders after the Offering).
 
30

--------------------------------------------------------------------------------


 
8.4.2 With respect to the Business Combination Vote, the Company shall use its
commercially reasonable efforts to cause the Existing Stockholders to vote all
Common Stock owned by them immediately prior to the Offering in accordance with
the vote of holders of a majority of the IPO Shares present, in person or by
proxy, at a meeting of the Company's stockholders in connection with the
Business Combination Vote.
 
8.4.3 At the time the Company seeks approval of any potential Business
Combination (prior to the confirmation of its initial Business Combination), the
Company will offer each of the holders of the IPO Shares the right to convert
their IPO Shares into a pro rata share of the Trust Account (the "Conversion
Price"). If holders of less than 30% in interest of the Common Stock vote
against such approval of a Business Combination, the Company may, but will not
be required to, proceed with such Business Combination. If the Company elects to
so proceed, it will convert shares of Common Stock, based upon the Conversion
Price, from those holders of Common Stock who affirmatively requested such
conversion and who voted against the Business Combination as provided under the
laws of the State of Delaware. If holders of 30% or more in interest of the
Common Stock vote against approval of any potential Business Combination, the
Company will not proceed with such Business Combination and may seek another
Business Combination or liquidate.
 
8.5 Rule 419. The Company agrees that it will use its best efforts to prevent
the Company from becoming subject to Rule 419 under the Act prior to the
consummation of any Business Combination, including but not limited to using its
best efforts to prevent any of the Company's outstanding securities from being
deemed to be a "Penny Stock" as defined in Rule 3a-51-1 under the Exchange Act
during such period.
 
8.6 Affiliated Transactions. Except as disclosed on the Registration Statement,
the Company shall cause each of the existing stockholders to agree that, in
order to minimize potential conflicts of interest which may arise from multiple
affiliations, the existing stockholders will present to the Company for its
consideration, prior to presentation to any other person or Company, any
suitable opportunity to acquire an operating business, until the earlier of the
consummation by the Company of a Business Combination, the liquidation of the
Company or until such time as the existing stockholders cease to be an officer
or director of the Company, subject to any pre-existing fiduciary or contractual
obligations the existing stockholders might have.
 
31

--------------------------------------------------------------------------------


 
8.7 Target Net Assets. The Company agrees that the initial target business that
it acquires must have a fair market value equal to at least 80% of the Company's
net assets held in trust, net of taxes (all of the Company's assets, including
the funds held in the Trust Account, less the Company's liabilities and deferred
fees) at the time of such Business Combination. The fair market value of such
business must be determined by the board of directors of the Company based upon
standards generally accepted by the financial community, such as actual and
potential sales, earnings and cash flow and book value. If the board of
directors of the Company is not able to independently determine that the target
business has a fair market value of at least 80% of the Company's net assets
held in trust, net of taxes, at the time of such acquisition, or if the target
business is affiliated with any of the existing stockholders, the Company will
obtain an opinion from an unaffiliated, independent investment banking firm
which is a member of FINRA with respect to the satisfaction of such criteria.
The Company is not required to obtain an opinion from an investment banking firm
as to the fair market value if the Company's board of directors independently
determines that the target business does have sufficient fair market value.
 
8.8 Trust Account Waiver Acknowledgments. The Company hereby agrees it will use
best efforts, prior to commencing its due diligence investigation of any
operating business or businesses which the Company seeks to acquire (each, a
"Target Business") or obtaining the services of any vendor, to obtain from such
Target Business or vendor an acknowledgment in writing, whether through a letter
of intent, memorandum of understanding or other similar document (and
subsequently acknowledges the same in any definitive document replacing any of
the foregoing), that (a) it has read the Prospectus and understands that the
Company has established the Trust Account, initially in an amount of
$35,640,000 (without giving effect to any exercise of the Over-allotment Option)
for the benefit of the Public Stockholders and that, except for a portion of the
interest earned on the amounts held in the Trust Account, the Company may
disburse monies from the Trust Account only: (i) to the Public Stockholders in
the event of the conversion of their shares or the dissolution and liquidation
of the Trust Account as part of the Company's plan of dissolution and
liquidation or (ii) to the Company after it consummates a Business Combination
and (b) for and in consideration of the Company (1) agreeing to evaluate such
target business for purposes of consummating a Business Combination with it or
(2) agreeing to engage the services of the vendor, as the case may be, such
target business or vendor agrees that it does not have any right, title,
interest or claim of any kind in or to any monies of the Trust Account ("claim")
and waives any claim it may have in the future as a result of, or arising out
of, any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. The foregoing
letters shall substantially be in the form attached hereto as Exhibits A and B,
respectively.
 
8.9 Proxy and Other Information. The Company shall provide counsel to the
Representative with ten copies of all proxy information and all related material
filed with the Commission in connection with a Business Combination concurrently
with such filing with the Commission. In addition, the Company shall furnish any
other state in which its initial public offering was registered, such
information as may be requested by such state.
 
9. Representations and Agreements to Survive Delivery. Except as the context
otherwise requires, all representations, warranties and agreements contained in
this Agreement shall be deemed to be representations, warranties and agreements
as of the Closing Dates and such representations, warranties and agreements of
the Underwriters and the Company, including the indemnity agreements contained
in Section 5 hereof, shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of any Underwriter, the
Company or any controlling person, and shall survive termination of this
Agreement or the issuance and delivery of the Securities to the several
Underwriters until the earlier of the expiration of any applicable statute of
limitations and the seventh anniversary of the later of the Closing Date or the
Option Closing Date, if any, at which time the representations, warranties and
agreements shall terminate and be of no further force and effect.
 
32

--------------------------------------------------------------------------------


 
10. Effective Date of This Agreement and Termination Thereof.
 
10.1 Effective Date. This Agreement shall become effective on the Effective Date
at the time the Registration Statement is declared effective by the Commission.
 
10.2 Termination. You shall have the right to terminate this Agreement at any
time prior to the Closing Date, (i) if any domestic or international event or
act or occurrence has materially disrupted, or in your opinion will in the
immediate future materially disrupt, general securities markets in the United
States; or (ii) if trading on the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Stock Market or on the NASD OTC Bulletin Board (or
successor trading market) shall have been suspended, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been fixed, or maximum ranges for prices for securities
shall have been required on the New York Stock Exchange, the American Stock
Exchange, NASDAQ Stock Market or on the NASD OTC Bulletin Board (or successor
trading market) or by order of the Commission or any other government authority
having jurisdiction, or (iii) if the United States shall have become involved in
a new war or an increase in major hostilities, or (iv) if a banking moratorium
has been declared by a New York State or federal authority, or (v) if a
moratorium on foreign exchange trading has been declared which materially
adversely impacts the United States securities market, or (vi) if the Company
shall have sustained a material loss by fire, flood, accident, hurricane,
earthquake, theft, sabotage or other calamity or malicious act which, whether or
not such loss shall have been insured, will, in your opinion, make it
inadvisable to proceed with the delivery of the Public Securities, or (vii) upon
the suspension of trading of the Company’s securities by the NASD OTC Bulletin
Board, the Commission, or any other governmental authority, or (viii) if any of
the Company's representations, warranties or covenants hereunder are breached
and are not cured within five (5) Business Days of receipt of written notice of
such breach, or (ix) if the Representative shall have become aware after the
date hereof of such a material adverse change in the conditions or prospects of
the Company, or such adverse material change in general market conditions,
including without limitation as a result of terrorist activities after the date
hereof, as in the Representative's judgment would make it impracticable to
proceed with the offering, sale and/or delivery of the Public Securities or to
enforce contracts made by the Underwriters for the sale of the Public
Securities.
 
10.3 Expenses. In the event that this Agreement shall not be carried out for any
reason whatsoever, other than as a result of the Representative’s or any
Underwriters’ material breach or default with respect to any of its material
obligations, within the time specified herein or any extensions thereof pursuant
to the terms herein, the obligations of the Company to pay the out of pocket
expenses related to the transactions contemplated herein shall be governed by
Section 3.11 hereof.

33

--------------------------------------------------------------------------------


 
10.4 Indemnification. Notwithstanding any contrary provision contained in this
Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Section 5 shall not be in any way effected by, such election or termination or
failure to carry out the terms of this Agreement or any part hereof.
 
11. Miscellaneous.
 
11.1 Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed by U.S. first
class mail or delivered by courier and shall be deemed given five business days
after deposited in the mail or when delivered if sent by courier to the
following addresses:
 

 
If to the Representative:
     
Pali Capital, Inc.
 
650 Fifth Avenue, 6th Floor
 
New York, New York 10019
 
Attn: Michael Powell
 
Facsimile: (212) 259-2093
     
Copy to:
     
Kramer Levin Naftalis & Frankel LLP
 
1177 Avenue of the Americas
 
New York, New York 10036
 
Attn: Christopher Auguste, Esq.
 
Facsimile: (212) 715-8000
     
If to the Company:
     
FMG Acquisition Corp.
 
Four Forest Park, Second Floor
 
Farmington, Connecticut 06032
 
Attn: Gordon G. Pratt, Chairman, President and Chief Executive Officer
 
Facsimile: (860) 677-2701
     
Copy to:
     
Ellenoff Grossman & Schole LLP
 
370 Lexington Avenue
 
New York, New York 10017
 
Attn: Douglas S. Ellenoff, Esq.
 
Facsimile: (212) 370-7889


34

--------------------------------------------------------------------------------




11.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
11.3 Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.
 
11.4 Entire Agreement. This Agreement (together with the other agreements and
documents being delivered pursuant to or in connection with this Agreement)
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
11.5 Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Representative, the Underwriters, the Company and the
controlling persons, directors and officers referred to in Section 5 hereof, and
their respective successors, legal representatives and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provisions
herein contained. This agreement and all conditions and provisions hereof are
intended to be for the sole and exclusive benefit of the parties hereto and said
controlling persons and their respective successors, officers, directors, heirs
and legal representatives, and it is not for the benefit of any other person.
The term "successors and assigns" shall not include a purchaser, in its capacity
as such, of securities from any of the Underwriters. The Company acknowledges
and agrees that: (i) the sale and issuance of the securities pursuant to this
Agreement is an arm's-length commercial transaction between the Company and the
Underwriters; (ii) in connection therewith and with the process leading to the
offering, the Underwriters are acting solely as a principal and not the agent or
fiduciary of the Company; (iii) no Underwriter has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto, including any negotiation
related to the pricing of the securities; and (iv) the Company has consulted its
own legal and financial advisors to the extent it has deemed appropriate in
connection with this Agreement and the offering.
 
11.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The Company hereby agrees that any
action, proceeding or claim against it arising out of, or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 11.1 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.
The Company agrees that the prevailing party(ies) in any such action shall be
entitled to recover from the other party(ies) all of its reasonable attorneys'
fees and expenses relating to such action or proceeding and/or incurred in
connection with the preparation therefor.
 
35

--------------------------------------------------------------------------------


 
11.7 Execution In Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement via fax or email/.pdf transmission shall constitute valid and
sufficient delivery hereof.
 
11.8 Waiver, Etc. The Failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
 
11.9 No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as Underwriters in connection with the offering
of the Company's securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm's length basis and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the offering of the Company's securities, either
before or after the date hereof. The Underwriters hereby expressly disclaim any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Underwriters agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Underwriters to
the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company's
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Underwriters with respect to any
breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.
 
[signature page follows]
 
36

--------------------------------------------------------------------------------



If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 
Very truly yours,
 
FMG ACQUISITION CORP.
 
By:
/s/ Gordon G. Pratt
Name:
Gordon G. Pratt
Title:
President and CEO
   
Accepted on the date first
above written.
 
PALI CAPITAL, INC.
   
By:
/s/ Hilary Bergman
Name:
Hilary Bergman
Title:
Chief Administrative Officer
   
For themselves and the other several
Underwriters named in Schedule I
to the foregoing Agreement


37

--------------------------------------------------------------------------------


 
SCHEDULE I
 
FMG ACQUISITION CORP.
 
4,500,000 UNITS


Underwriter
 
Number of Firm Units
To be Purchased
 
Pali Capital, Inc.
   
3,375,000
 
Maxim Group LLC
   
1,125,000
 
Total
   
4,500,000
 

 
38

--------------------------------------------------------------------------------



APPENDIX A



 
1.
The Company has been duly organized and, based solely on a certificate of good
standing from the state of its incorporation, is validly existing as a
corporation and is in good standing under the laws of its state of
incorporation. The Company is duly qualified and licensed and in good standing
in the State of Connecticut.

 

 
2.
All issued and outstanding securities of the Company (including, without
limitation, the Placement Warrants) have been duly authorized and validly issued
and are fully paid and non-assessable; the holders thereof are not subject to
personal liability solely by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any stockholder
of the Company arising by operation of law or under the Amended and Restated
Certificate of Incorporation ("Certificate") or Bylaws of the Company. The
offers and sales of the outstanding Common Stock prior to the Offering were at
all relevant times either registered under the Act or exempt from such
registration requirements.

 

 
3.
The Securities have been duly authorized and, when issued and paid for, will be
validly issued, fully paid and non-assessable; the holders thereof are not and
will not be subject to personal liability by reason of being such holders. The
Securities are not and will not be subject to the preemptive rights of any
holders of any security of the Company arising by operation of law or under the
Articles of the Company. When issued, the Representative's Purchase Option, the
Representative's Warrants and the Warrants will constitute valid and binding
obligations of the Company to issue and sell, upon exercise thereof and payment
therefor, the number and type of securities of the Company called for thereby
and such Warrants, the Representative's Purchase Option, and the
Representative's Warrants, when issued, in each case, are enforceable against
the Company in accordance with their respective terms, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (b) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (c) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. The certificates representing the Securities are in due and
proper form.

 

 
4.
The Placement Warrants constitute valid and binding obligations of the Company
to issue and sell, upon exercise thereof and payment therefor, the number and
type of securities of the Company called for thereby, and such Placement
Warrants are enforceable against the Company in accordance with their respective
terms, except: (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors' rights
generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under federal and state securities laws; and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought. A sufficient number
of shares of Common Stock have been reserved for issuance upon exercise of the
Placement Warrants. The Common Stock underlying the Placement Warrants will,
upon exercise of the Warrants and payment of the exercise price thereof, be duly
and validly issued, fully paid, and non-assessable and to such counsel's
knowledge, will not have been issued in violation of or subject to preemptive
rights.

 
39

--------------------------------------------------------------------------------


 

 
5.
This Agreement, the Warrant Agreement, the Services Agreement, the Trust
Agreement, the Escrow Agreement and the Subscription Agreement have each been
duly and validly authorized and, when executed and delivered by the Company,
constitute, and the Representative's Purchase Option has been duly and validly
authorized by the Company and, when executed and delivered, will constitute, the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (a) as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally, (b) as enforceability of any indemnification or
contribution provisions may be limited under the federal and state securities
laws, and (c) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

 
6.
The execution, delivery and performance of this Agreement, the Warrant
Agreement, the Representative's Purchase Option, the Escrow Agreement, the Trust
Agreement, the Services Agreement and the Subscription Agreement and compliance
by the Company with the terms and provisions thereof and the consummation of the
transactions contemplated thereby, and the issuance and sale of the Securities,
do not and will not, with or without the giving of notice or the lapse of time,
or both, (a) result in any violation of the provisions of the Certificate of
Incorporation or the Bylaws of the Company, or (b) to such counsel's knowledge,
violate any United States statute, rule or regulation applicable to the Company,
or with respect to any United States federal, state or other regulatory
authority or other governmental body having jurisdiction over the Company, its
properties or assets.

 

 
7.
The Registration Statement, the Sale Preliminary Prospectus and the Prospectus
and any post-effective amendments or supplements thereto (other than the
financial statements included therein, as to which no opinion need be rendered)
each as of their respective dates appeared on their face to comply as to form in
all material respects with the requirements of the Act and Regulations. The
Securities and all other securities issued or issuable by the Company conform in
all material respects to the description thereof contained in the Registration
Statement and the Prospectus. The descriptions in the Registration Statement,
the Sale Preliminary Prospectus and in the Prospectus, insofar as such
statements constitute a summary of statutes, legal matters, contracts, documents
or proceedings referred to therein, fairly present in all material respects the
information required to be shown with respect to such statutes, legal matters,
contracts, documents and proceedings.

 
40

--------------------------------------------------------------------------------


 

 
8.
Based solely on a notice of effectiveness received from the Securities and
Exchange Commission, the Registration Statement is effective under the Act. To
such counsel's knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are pending or threatened under the Act or applicable state
securities laws.

 

 
9.
The opinion of counsel shall further include a statement to the effect that such
counsel has participated in conferences with officers and other representatives
of the Company, the Underwriters and the independent registered public
accounting firm of the Company, at which conferences the contents of the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus
contained therein and related matters were discussed and, although such counsel
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus contained therein
(except as otherwise set forth in the foregoing opinion), solely on the basis of
the foregoing without independent check and verification, no facts have come to
the attention of such counsel which lead them to believe that the Registration
Statement or any amendment thereto, at the time the Registration Statement or
amendment became effective, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or the Prospectus or any amendment or
supplement thereto, at the time they were filed pursuant to Rule 424(b) or at
the date of such counsel's opinion, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statement therein, in light of the circumstances under
which they were made, not misleading (except that such counsel need express no
opinion with respect to the financial information and statistical data and
information included in the Registration Statement, the Sale Preliminary
Prospectus or the Prospectus).

 
41

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF TARGET BUSINESS LETTER
 
FMG Acquisition Corp.
 
Gentlemen:
 
Reference is made to the Final Prospectus of FMG Acquisition Corp. (the
"COMPANY"), dated __________, 2007 (the "PROSPECTUS"). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in
Prospectus.
 
We have read the Prospectus and understand that the Company has established the
Trust Account, initially in an amount of at least $____________ for the benefit
of the Public Stockholders and the Underwriters of the Company's initial public
offering (the “UNDERWRITERS”) and that, except for a portion of the interest
earned on the amounts held in the Trust Account, the Company may disburse monies
from the Trust Account only: (i) to the Public Stockholders in the event of (A)
the conversion of their shares and the consummation of a Business Combination or
(B) upon the dissolution and liquidation of the Company or (ii) to the Company
and the Underwriters after it consummates a Business Combination.
 
For and in consideration of the Company agreeing to evaluate the undersigned for
purposes of consummating a Business Combination with it, the undersigned hereby
agrees that it does not have any right, title, interest or claim of any kind in
or to any monies in the Trust Account (each, a “CLAIM”) and hereby waives any
Claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.



   
Print Name of Target Business
         
Authorized Signature of Target Business
 


42

--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF VENDOR LETTER
 
FMG Acquisition Corp.
 
Gentlemen:
 
Reference is made to the Final Prospectus of FMG Acquisition Corp. (the
"COMPANY"), dated ___________, 2007 (the "PROSPECTUS"). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in
Prospectus.
 
We have read the Prospectus and understand that the Company has established the
Trust Account, initially in an amount of at least $____________ for the benefit
of the Public Stockholders and the Underwriters of the Company's initial public
offering (the "UNDERWRITERS") and that, except for a portion of the interest
earned on the amounts held in the Trust Account, the Company may disburse monies
from the Trust Account only: (i) to the Public Stockholders in the event of (A)
the conversion of their shares and the consummation of a Business Combination or
(B) upon the dissolution and liquidation of the Company or (ii) to the Company
and the Underwriters after it consummates a Business Combination.
 
For and in consideration of the Company agreeing to use the services of the
undersigned, the undersigned hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in the Trust Account
(each, a "CLAIM") and hereby waives any Claim it may have in the future as a
result of, or arising out of, any services provided to the Company and will not
seek recourse against the Trust Account for any reason whatsoever.
 

   
Print Name of Vendor
         
Authorized Signature of Vendor
 



43

--------------------------------------------------------------------------------

